       Case 2:19-cv-09776-MCA-MAH Document 20 Filed 11/05/19 Page 1 of 1 PageID: 283


                                            PAUL S. GROSSWALD
                                              Attorney at Law
13 Irving Place, Ste. 1                                                                  Phone: (917) 753-7007
Summit, NJ 07901                                                                         Fax: (212) 671-1321
Admitted in NJ & NY                                                                      pgrosswald@hotmail.com



                                                                                  November 5, 2019


         Via ECF
         Hon. Michael A. Hammer, U.S.M.J.
         United States District Court for the District of New Jersey
         Martin Luther King Building & U.S. Courthouse
         50 Walnut Street
         Newark, NJ 07101

                  Re:     Morris County Board of Chosen Freeholders v. Freedom From Religion
                          Foundation, et al. v. Docket No: 2:19-cv-09776 (MCA)(MAH)

         Dear Judge Hammer:

                I represent the Defendants in the above-referenced case. Presently there is a Rule 16
         Conference scheduled in this matter for this Thursday, November 7, 2019, with a Joint
         Discovery Plan due today. In light of the fact that there are also presently a number of motions
         pending, including the Court's Order to Show Cause why this Court should not dismiss the
         Complaint pursuant to the Rooker-Feldman and Colorado River doctrines [ECF 4], and Defendants'
         Motion to Dismiss [ECF 7], the parties believe that a Rule 16 Conference and Joint Discovery
         Plan at this time are premature and unnecessary. Therefore, the parties request that the Rule 16
         Conference and Joint Discovery Plan deadline be adjourned until the resolution of the pending
         motions. Counsel for Plaintiff has consented to this request. Thank you for your consideration
         of this matter.

                                                                           Sincerely,

                                                                           s/ Paul S. Grosswald

                                                                           Paul S. Grosswald

          cc by ECF: John M. Bowens, Esq.
